                                                   1   Nathanael R. Rulis, Esq. (#11259)
                                                       n.rulis@kempjones.com
                                                   2   Chad R. Aronson, Esq. (#14471)
                                                       KEMP JONES, LLP
                                                   3
                                                       3800 Howard Hughes Parkway, 17th Floor
                                                   4   Las Vegas, Nevada 89169
                                                       Telephone: (702) 385-6000
                                                   5   Facsimile: (702) 385-6001
                                                   6   Kristine Argentine, Esq.
                                                       kargentine@seyfarth.com
                                                   7
                                                       Pro Hac Vice Pending
                                                   8   SEYFARTH SHAW LLP
                                                       233 S. Wacker Drive, Ste. 8000
                                                   9   Chicago, Illinois 60606
                                                       Telephone: (312) 460-5000
            (702) 385-6000 • Fax (702) 385-6001




                                                  10   Facsimile: (312) 460-7000
               3800 Howard Hughes Parkway
                 Las Vegas, Nevada 89169




                                                  11
KEMP JONES, LLP




                                                       Attorneys for Defendant
                    kjc@kempjones.com
                     Seventeenth Floor




                                                  12                              UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF NEVADA
                                                  13

                                                  14   LADARRIUS COOLEY, individually and on           Case No. 2:20-cv-00256-APG-NJK
                                                       behalf of others similarly situated,
                                                  15
                                                                         Plaintiff,                    STIPULATION AND ORDER TO
                                                  16
                                                                                                       EXTEND DEADLINE TO RESPOND TO
                                                  17   v.                                              COMPLAINT

                                                  18   WINCO FOODS, LLC, a Delaware limited-           [FIRST REQUEST]
                                                       liability company,
                                                  19
                                                                         Defendant.
                                                  20

                                                  21          Defendant WINCO FOODS, LLC (“WinCo”), by and through its counsel KEMP
                                                  22   JONES, LLP, and SEYFARTH SHAW, LLP, and Plaintiff LADARRIUS COOLEY,
                                                  23   individually and on behalf of all others similarly situated (hereinafter “Plaintiff”), by and
                                                  24   through his counsel of record, THE LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.,
                                                  25   KAUFMAN P.A., and AHDOOT & WOLFSON, P.C., hereby stipulate and agree as follows:
                                                  26          1.     On February 6, 2020, Plaintiff filed his Complaint against WinCo. ECF No. 1.
                                                  27   On or about February 7, 2020, Plaintiff served the Summons and Complaint on WinCo’s
                                                  28


                                                                                                   1
                                                   1   resident agent in Delaware. The present deadline for WinCo to respond is Friday, February 28,

                                                   2   2020, which the parties hereby agree to extend.

                                                   3          2.      Plaintiff and WinCo agree that WinCo shall have an extension of time up to and

                                                   4   including Friday, March 27th, 2020, to file a response to Plaintiff’s Complaint. This is the first

                                                   5   request for an extension of time to respond to the Complaint.

                                                   6          3.      This extension is requested to account for the time WinCo, an out-of-state

                                                   7   limited-liability company, expended to retain counsel. The requested extension will permit

                                                   8   WinCo and its counsel sufficient time to review and appropriately respond to Plaintiff’s

                                                   9   Complaint.
            (702) 385-6000 • Fax (702) 385-6001




                                                  10          4.      The stipulated extension with respect to WinCo’s response deadline will not
               3800 Howard Hughes Parkway
                 Las Vegas, Nevada 89169




                                                  11   prejudice the parties, nor will it impact other deadlines in this case.
KEMP JONES, LLP


                    kjc@kempjones.com
                     Seventeenth Floor




                                                  12   DATED this 26th day of February, 2020.              DATED this 26th day of February, 2020.

                                                  13   KEMP JONES, LLP                                     KAUFMAN P.A.
                                                  14   By: /s/ Nathanael Rulis                             By:      /s/ Craig Friedberg
                                                  15    Nathanael R. Rulis, Esq. (#11259)                        Craig B. Friedberg, Esq.
                                                        Chad R. Aronson, Esq. (#14471)                           LAW OFFICES OF CRAIG B.
                                                  16    KEMP JONES, LLP                                          FRIEDBERG, ESQ.
                                                        3800 Howard Hughes Pkwy, 17th Floor                      4760 S. Pecos Rd., # 103
                                                  17    Las Vegas, Nevada 89169                                  Las Vegas, Nevada 89121
                                                  18     Kristine Argentine, Esq.                                Avi R. Kaufman, Esq.
                                                         Pro Hac Vice Pending                                    KAUFMAN P.A.
                                                  19     SEYFARTH SHAW LLP                                       400 NW 26th Street
                                                  20     233 S. Wacker Drive, Ste. 8000                          Miami, Florida 33127
                                                         Chicago, Illinois 60606
                                                         Attorneys for Defendant                                 Robert Ahdoot, Esq.
                                                  21
                                                                                                                 Bradley K. King, Esq.
                                                  22                                                             AHDOOT & WOLFSON, P.C.
                                                                                                                 10728 Lindbrook Drive
                                                  23                                                             Los Angeles, California 90024
                                                                                                                 Attorneys for Plaintiff
                                                  24

                                                  25                                                  IT IS SO ORDERED:

                                                  26                                                  ____________________________________
                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                  27
                                                                                                      DATED: _______________________________
                                                                                                               February 27, 2020
                                                  28


                                                                                                       2
